MEMORANDUM OPINION
No. 04-04-00626-CR
William RILEY,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-CR-5853
Honorable Sharon MacRae, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
 
Delivered and Filed:	September 22, 2004
DISMISSED
	The appellant has filed a motion to dismiss this appeal.  The motion is GRANTED, and the
appeal is dismissed.  See Tex. R. App. P. 42.2(a).  
							PER CURIAM
DO NOT PUBLISH